                                      UNITED STATES DISTRICT COURT
                                                           for the
                                                    District of Alaska
Order




               UNITED STATES OF AMERICA                      )
                                                             )   Case Number: 3:18-CR-00095-001-SLG-DMS
                                vs.                          )
                                                             )                         ORDER
             KENNETH CURRIN SCHUCHMAN                        )

Based on the Superseding Petition for Action on Conditions of Pretrial Release filed on November 25, 2019,
regarding the above-named defendant, IT IS HEREBY ORDERED that:


        [ x ] [For U.S. District Judge:] A WARRANT FOR ARREST be issued and delivered to the U.S.
              Marshal's Service; and that the petition, this order, and a copy of the warrant be sealed in the Clerk's
              file and disclosed only to the U.S. Attorney for their official use, until the arrest of the defendant.

        [ x ] The petition for action is referred to the U.S. Magistrate Judge for pretrial release matters.

        [   ] The petition for action will remain with the U.S. District Judge for pretrial release matters.

        [   ] The matter be scheduled for a bail review hearing before the U.S. District Judge. Upon the scheduling
              of the hearing, the Clerk’s office shall unrestrict access to the petition for action.

        [   ] [For U.S. Magistrate Judge:] A WARRANT FOR ARREST be issued and delivered to the U.S.
              Marshal's Service; and that the petition, this order, and a copy of the warrant be sealed in the Clerk's
              file and disclosed only to the U.S. Attorney for their official use, until the arrest of the defendant.

        [   ] A SUMMONS be issued for the matter to be scheduled for a bail review hearing before the U.S.
              Magistrate Judge. Upon the scheduling of the hearing the Clerk’s Office shall unrestrict access to
              the petition for action. The Clerk is directed to issue a summons for defendant to appear for a bail
              review hearing on

        [   ] Other:



                       Dated this 26th day of November, 2019.


                                                             /s/ Sharon L. Gleason
                                                             Honorable Sharon L. Gleason
                                                             United States District Judge




                  Case 3:18-cr-00095-TMB-DMS Document 100 Filed 11/26/19 Page 1 of 1
